Fuchsberg, J.
(concurring). Stare decisis, even without more, requires affirmance, but that doctrine deserves greater support than comes merely from the concept that it is more important for the law to be settled than for it to be settled "correctly”. Furthermore, stare decisis is not well served by comments which in effect subvert the rule of law purportedly upheld.
Law should reflect the convictions of the present more than the past. It follows that one of the truest tests of a principle of law, whether founded on case or statute, is to be ascertained in how it has actually functioned. (See Cardozo, Growth of the Law, pp 112, 114.) We apparently all agree that the dire consequences prophesied by Seider critics have not eventuated.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur in Per Curiam opinion; Judge Fuchs-berg concurs in a separate opinion in which Judge Cooke concurs.
Order affirmed, with costs. Question certified answered in the affirmative.